DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation polyaryletherketones, and the claim also recites such as polyetherketoneketone, polyetherketone, polyetheretherketone, polyetheretheretherketone, polyetheretherketoneketone and polyetherketoneetherketoneketone which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The mere listing of the polymers would be acceptable, but the use of such as renders it indefinite if polyarylether ketones or the other polymers are intended.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation mold, and the claim also recites in particular male mold or female mold which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radlmaier et al (“Interlaminar Fracture Toughness of Carbon Fiber Reinforced Thermoplastic in-situ Joints”, AIP Conference Proceedings 1779, dated 2016).
Radlmaier et al teach a stringer (figure 1d) made of carbon fiber in a thermoplastic matrix material, see first paragraph after “Introduction”.  The stringer has a top section having flanges as illustrated in figure 1b and a covering layer applied in figure 1c.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maison et al (6,613,258: figures 1-3 and column 7, lines 11-18) taken together with Radlmaier et al.
Maison et al disclose an aircraft fuselage (figure 3) having stiffeners (12) attached to a strip (32) as illustrated in figure 3.  The reference discloses that the stiffeners and the strip are made of carbon fiber impregnated with a  PEEK matrix.
Radlmaier et al disclose a stiffener having a closed bottom.
It would have been obvious at the time of the effective filing date of the application to modify the structure of Maison et al by using a stiffener of thermoplastic matrix with carbon fibers wherein a closing bottom layer closes the stiffener for the purpose of strengthening the composite structure.
In regards to claim 14, it is clear that of ordinary skill in the art would expect the stiffener of Radlmaier et al to work at least as well as the stiffener of Maison et al.
	"Determination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process, and thus product in such claim is unpatentable if it is same as, or obvious from, product of prior art, even if prior product was made by different process.", In re Thorpe et al., 227 USPQ 964.  It is applicant’s responsibility to prove a nexus between the properties of the product and the manner in which it is produced.  Mere arguments that the method used is different do not apply to product claims.
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
Claims 3 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

None of the prior art of record teaches or suggests a process for producing a stiffened sheet-like component based on polymer for use in aircraft construction, comprising a sheet-like component based on polymer and, secured thereon, stiffening profiles based on polymer, comprising at least steps of:  a) providing hollow stiffening profiles which comprise thermoplastic composite material, of a sheet-like component which comprises thermoplastic composite material, of a mold and of a gastight container; b) arranging the hollow stiffening profiles and of the sheet-like component on a surface of the mold with establishment of contact, over a substantial area, between a hollow stiffening profile wall of the hollow stiffening profiles and the sheet-like component; heating the arrangement obtained in step b), in the gastight container by pressurized heating fluid, a temperature of which is above a melting point of thermoplastic composite material, and/or in the pressurized gastight container by heating equipment which is configured within the mold and which heats at least the mold surface to a temperature above the melting point of thermoplastic composite material, with cooling of the hollow stiffening profiles by a pressurized cooling fluid which flows through an enclosed space of the hollow stiffening profiles and a temperature of which is below the melting point of thermoplastic composite material; d) cooling of the arrangement to ambient temperature with coherent bonding of the hollow stiffening profile walls to the sheet-like component.  The closest prior art uses an inflatable mandrel or removable solid mandrel, but none teach using a pressurized cooling fluid through an enclosed space of the hollow stiffening profiles.  Victorazzo (2014/0186588) discloses attaching a stiffener (16) to a sheet (12), but the reference fails to disclose using an internal cooling fluid inside the stiffener as the stiffener is pre-cured.
Also, none of the prior art of record teaches the device of claim 15, having cooling equipment for cooling the hollow stiffening profiles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        7/25/2022